UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 o Transition report under section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 000-31380 ATLAS MINING COMPANY (Exact name of registrant as specified in its charter) Idaho 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Ste 101, New York, NY (Address of principal executive offices) (Zip Code) (208) 556-1181 (Issuer’s Telephone Number, Including Area Code) Former name, former address, and former fiscal year, if changed since last report:N/A Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES NO X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X The number of shares of the registrant’s common stock, no par value per share, outstanding as of March 31, 2008 was 54,233,779. DOCUMENTS INCORPORATED BY REFERENCE:None. ATLAS MINING COMPANY AND SUBSIDIARIES FIRST QUARTER 2-Q TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page(s) Item 1. Consolidated Financial Statements Consolidated Balance Sheets, March 31, 2008 (unaudited) and December 31, 2007 4-5 Consolidated Statements of Operations and Comprehensive Loss (unaudited) for the Three Months Ended March 31, 2008 and 2007 6-7 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2008 and 2007 8-9 Condensed Notes to the Consolidated Financial Statements (unaudited) 10-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II.OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 25 Signatures Certification Under Sarbanes-Oxley Act of 2002 PREFATORY NOTE This Quarterly Report of Form 10-Q for the quarter ended March 31, 2008 was required to be filed on May 12, 2008.On January 11, 2008, a Special Committee of the Board of Directors was appointed to review and investigate the conduct of our prior management and any issues arising therefrom.The Special Committee has reported its findings to the staff of the Securities and Exchange Commission (“SEC”) in July 2008 and issued a press release summarizing its findings in August 2008.The Special Committee concluded that it was necessary to restate the financial statements, and to file amended Quarterly Reports of Form 10-QSB for the fiscal quarters ended, March 31, and June 30, 2007. The restatement at March 31, 2007 relate to the following matters: · The only revenues from operations during 2007 were generated by the Company’s Contract Mining operations.Those operations were discontinued and shut down permanently on December 31, 2008 and will not be revived; · Operations at the Dragon Mine were suspended in October, 2007 and remained suspended throughout 2008; and · The following persons are no longer with the Company: i. the persons (there were two) who served as president and CEO of the Company at any time during 2007, both of whom also served as a director on the Company’s board; ii. the person who was president and CEO of Nano Clay & Technologies, Inc., our subsidiary, during 2007, and who also served as a director on the Company’s board. Because the disclosure in this report makes certain statements as to conditions and beliefs of, and information available to, the Company and management during the period covered by this report and because the management during 2007 has been replaced, it has been necessary for us to make certain assumptions as to what were the Company’s or the Board of Directors conditions, beliefs, and information for the financial information at March 31, 2007. PART I.FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS ATLAS MINING COMPANY AND SUBSIDIARIES Consolidated Balance Sheets March 31, December 31, (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable Accounts receivable – related party - 0 - Investments – available for sale Advances Mining supplies Deposits and prepaids Total Current Assets Property and Equipment Land and tunnels Land improvements Buildings Mining equipment Milling equipment Laboratory equipment Office furniture and equipment Vehicles Less:Accumulated depreciation ) ) Total Property and Equipment TOTAL ASSETS $ $ The accompanying condensed notes are an integral part of these consolidated financial statements. 4 ATLAS MINING COMPANY AND SUBSIDIARIES Consolidated Balance Sheets March 31, December 31, (Unaudited) Current Liabilities Accounts payable and accrued liabilities $ $ Stock awards payable Current portion of notes payable Current portion of leases payable Total Current Liabilities Long-Term Liabilities Long-term portion of notes payable - 0 - Long-term portion of leases payable Total Long-Term Liabilities TOTAL LIABILITIES Commitments and Contingencies - 0 - - 0 - Minority Interest Stockholders’ Equity Preferred stock, $1.00 par value, 10,000,000 shares authorized, noncumulative, nonvoting, nonconvertible, none issued or outstanding - 0 - - 0 - Common stock, no par value, 60,000,000 shares authorized, 54,233,779 and 54,173,594 shares issued and outstanding at March 31, 2008 and December 31, 2007, respectively Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying condensed notes are an integral part of these consolidated financial statements. 5 ATLAS MINING COMPANY AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the three months ended March 31, REVENUES: Contract mining $ $ Total Revenues COST OF SALES: Contract mining Total Cost of Sales Gross Profit (Loss) OPERATING EXPENSES: Exploration & development costs Mining production costs General & administrative Total Operating Expenses Net Operating Income (Loss) ) ) OTHER INCOME (EXPENSE): Interest income Interest expense ) ) Realized gain on securities available for sale - 0 - Gain on revaluation of stock awards - 0 - Special investigation fees and expenses ) - 0 - Bad debt - 0 - ) Total Other Income (Expenses) ) Loss Before Income Taxes ) ) Provision (Benefit) for Income Taxes - 0 - - 0 - Minority Interest - 0 - 19 Net Loss $ ) $ ) Net Loss Per Share, Basic and Diluted $ ) $ ) Weighted Average Shares Outstanding The accompanying condensed notes are an integral part of these consolidated financial statements. 6 ATLAS MINING COMPANY AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the three months ended March 31, Net Loss $ ) $ ) Other Comprehensive Income: Change in Market Value of Investments Net Comprehensive Loss $ ) $ ) The accompanying condensed notes are an integral part of these consolidated financial statements. 7 ATLAS MINING COMPANY AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) For the three months ended March 31, Cash Flows from Operating Activities: Net Income (Loss) $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used by Operations: Depreciation Stock issued for director fees - 0 - Non-cash exercise of warrants for bonus - 0 - Valuation of options Gain on revaluation of stock awards ) - 0 - Minority interest - 0 - ) Realized gain on securities available for sale - 0 - ) Change in Operating Assets and Liabilities: (Increase) Decrease in: Accounts receivable ) ) Accounts receivable – related party Mining supplies - 0 - Deposits and prepaids ) Reimbursed advances Increase (Decrease) in: Accounts payable and accrued expenses Net Cash Used by Operating Activities ) ) Cash Flows from Investing Activities: Purchases of equipment ) ) Net Cash Used by Investing Activities ) ) Cash Flows from Financing Activities: Payments on notes payable ) ) Payments on leases payable ) ) Proceeds from issuance of common stock - 0 - Net Cash Provided (Used) by Financing Activities ) Increase (Decrease) in Cash ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying condensed notes are an integral part of these consolidated financial statements. 8 ATLAS MINING COMPANY AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) (continued) For the three months ended March 31, Cash Paid For: Interest $ $ Income Taxes $
